Notice of Allowability
The Applicant amendment dated 3/1/2022 has been entered and fully considered. Claims 2, 3, 12, 13, 15, 16, 19-21, and 29 have been amended. Claims 1, 7-11, 17, 18, 23-28, 30, and 32-52 are cancelled. New claims 53-63 are added. Claims 2-6, 12-16, 19-22, 29, 31, and 53-63 are pending.
Claims 2-6, 12-16, 19-22, 29, 31, and 53-63 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Applicant’s amendments have overcome the objections and the 35 USC 112(b) rejections previously set forth in the non-final office action of 2/17/2022.
The closest prior art to the independent claims 13 and 53 was WEATHERALL (US 6,086,806 - of record), hereinafter WEATHERALL.
WEATHERALL teaches a mould assembly that comprises of first and second mould parts; a core mould element between those parts; a first and second thermal platens; wherein the first and second mould parts and the core mould element are mounted between the first and second thermal platens. WEATHERALL further teaches that the thermal platens provide for pressing, heating and cooling of the assembly and are equipped with thermal breaks. WEATHERALL also teaches that the mould parts are configured such that they can accommodate the core element in a floating manner and the mould assembly is used to manufacture a handrail.
WEATHERALL, however, fails to disclose that a central part of the core mould element comprises of raised pieces on either side of a middle section that fits into a rectangular channel of the raised central piece of the first mould part. 
WEATHERALL also fails to disclose that the first or the upper thermal platen is provided with a planar lower surface, comprising a central recess for accommodating the raised central piece of the first mould part, and shallow rectangular channels extending from the central recess, from the central part through the end parts, to accommodate the core mould element.
As such claims 13 and 53 and their dependent claims 2-6, 12, 14-16, 19-22, 29, 31, and 54-63 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748